Exhibit 10.1

[g2018070316022977812358.jpg]

 

 

June 29, 2018

 

Mr. Bryan Rogers

[Address]

 

RE:  Promotion

 

Dear Bryan:

 

It is with great pleasure that we offer to you the position of Senior Vice
President and CFO with Old Dominion Electric Cooperative.

 

Effective on July 1, 2018, you will report to Marcus Harris, and your salary
will be $10,769.23 gross per pay period.  Your responsibilities and salary may
be subject to periodic review and modification in accordance with Old Dominion’s
operational needs, as they may change over time. Your employment with Old
Dominion is at-will and is indefinite.

 

This offer is made on the condition that you accept this offer by signing and
returning the enclosed copy to Old Dominion so that we receive it June, 29, 2018
and that you agree to commence your duties on July 1, 2018.

 

Sincerely,

 

 

 

/s/ Beth Williams 

Beth Williams

Interim Vice President Human Resources

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

Signature:  Bryan Rogers

 

/s/ Bryan Rogers

  

 

  

Dated: 6/29/2018

Bryan Rogers

  

 

 

 

 

 